Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 1 of 17 PageID 71




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

   DIA’MON DALLAS,

          Plaintiff,

   v.                                         Case No.: 3:19-cv-00567-MMH-JBT


   FIRST COAST TECHNICAL COLLEGE;
   CHRIS FORCE, Principal of First Coast
   Technical College; DONNA GARY-DONOVAN
   Assistant Principal of First Coast Technical
   College, all in their official and individual
   capacities,

         Defendants.
   ____________________________________/

           DEFENDANTS CHRIS FORCE’S AND DONNA GARY-DONOVAN’S
               MOTION TO DISMISS AMENDED COMPLAINT (Doc. 7)
                  AND INTEGRATED MEMORANDUM OF LAW

          Defendants, CHRIS FORCE, in Her Official and Individual Capacities (“Force”)

   and DONNA GARY-DONOVAN, in Her Official and Individual Capacities (“Gary-

   Donovan”) (collectively, the “Defendants”), by and through the undersigned counsel,

   pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and M.D. Fla. Loc. R.

   3.01(a) and (h), file their Motion to Dismiss Plaintiff’s Amended Complaint [(Doc. 7)] and

   state as follows:

   I.     INTRODUCTION

          1.      Plaintiff, DIA’MON DALLAS (“Dallas” or “Plaintiff”), filed this action on

   May 14, 2019. (Doc. 1). The initial Complaint was not served on the Defendants.
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 2 of 17 PageID 72




          2.      Prior to service of the initial Complaint, on May 15, 2019, the Court issued

   sua sponte an order striking the initial Complaint as a shotgun pleading. (Doc. 4). Thereafter,

   on May 24, 2019, Plaintiff filed her Amended Complaint. (Doc. 7). Force and Gary-Donovan

   accepted service of the Amended Complaint on May 31, 2019. (Doc. 8 and Doc. 10).

          3.      The Amended Complaint contains five Counts, as follows:

                  Count I – Violation of the First Amendment – 42 U.S.C. § 1983 and 42
                  U.S.C. § 1988 – Punishment (All Defendants)

                  Count II – Violation of the First Amendment - 42 U.S.C. § 1983 and 42
                  U.S.C. § 1988 – School Policies (All Defendants)

                  Count III – Violation of Free Speech Rights – Article I, § 4 of the Florida
                  Constitution (All Defendants)

                  Count IV – Defendants Acted Beyond Their Authority Under Florida
                  State Law, Florida Statutes Title XLVIII and F.S. § 1004.097 (All
                  Defendants)

                  Count V – Plaintiff Was Adversely Affected by Defendants’ Policy In
                  Violation of Florida Stature § 790.33 (All Defendants)


   II.    FACTUAL ALLEGATIONS OF THE AMENDED COMPLAINT1

          4.      For ease of the Court’s reference and out of respect for the Court’s time,

   pursuant to Fed. R. Civ. P. 10(c) Force and Gary-Donovan adopt and incorporate by

   reference the summary of the factual allegations set forth in Section II of Co-Defendant First

   Coast Technical College’s Motion to Dismiss. (Doc. 15 at pp. 2-3).




   1
     Force and Gary-Donovan dispute certain of the factual allegations contained in the
   Amended Complaint. However, all allegations are accepted as true for purposes of this
   Motion.



                                                 2
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 3 of 17 PageID 73




   III.      BASES FOR DISMISSAL

             5.    The Amended Complaint is due to be dismissed on several grounds:

                   a.     The official capacity claims asserted by Plaintiff in all five Counts of

   the Amended Complaint are duplicative of the claims asserted against Defendants’ employer;

   as such, all official capacity claims should be dismissed with prejudice. (See, § II, infra, pp.

   4-5).

                   b.     Count IV is due to be dismissed with prejudice, since the conduct for

   which Plaintiff seeks protection occurred off-campus; thus, the Campus Free Expression Act,

   F.S. § 1004.097, does not apply. (See, § III, infra, p. 5).

                   c.     Count I and Count II are barred by qualified immunity. (See, § IV,

   infra, pp. 6-15).

                   d.     Count I, Count II and Count III should be dismissed inasmuch as

   Plaintiff has failed to attach the picture of the Facebook post on which she was tagged and

   has failed to allege facts describing the subject matter or object of the free speech in which

   she claims to have been engaged. (See, § V, infra, p. 16).

                   e.     Count V must also be dismissed since Plaintiff has failed to provide

   Defendants with fair notice of the specific policy that is purportedly subject to the Florida

   Legislature’s preemption statute, F.S. 790.33 and why Defendants are liable for the existence

   and content of the policy. (See, § VI, infra, p. 16).

                   f.     Finally, the entire Amended Complaint is a shotgun pleading that

   offends the Eleventh Circuit’s mandate that such pleadings be dismissed. (See, § VII, infra,

   p. 16).



                                                    3
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 4 of 17 PageID 74




                                    MEMORANDUM OF LAW

   I.     Standard of Review

          Because the Court is well versed in the standards applicable to motions to dismiss,

   they are not restated here. Rather, the standards are interwoven throughout the various

   arguments set forth below where applicable.

   II.    Argument and Authority – Plaintiff May Not Maintain Official Capacity Claims
          Against Force and Gary-Donovan Because Such Claims are Duplicative of the
          Identical Claims Filed Against Their Employer (Counts I and II/All Counts)

          The official capacity claims against Force and Gary-Donovan in their official

   capacities are the equivalent of the identical claims brought against the public entity by

   whom they are employed. See, Cooper v. Dillon, 403 F.3d 1208, 1221, n.8 (11th Cir. 2005);

   McMillian v. Monroe County, Ala., 520 U.S. 781, 785, n.2 (1997); Busby v. City of Orlando,

   931 F.2d 764 (11th Cir. 1991). It is well settled that official capacity suits “generally

   represent only another way of pleading an action against an entity of which an officer is an

   agent.” Monell v. New York City Dept. of Social Serv., 436 U.S. 658, 690, n. 55 (1978). On

   this point, the Supreme Court instructs:

                  As long as the government entity receives notice and an
                  opportunity to respond, an official-capacity suit is, in all
                  respects other than name, to be treated as a suit against the
                  entity. It is not a suit against the official personally, for the real
                  party in interest is the entity.

   Kentucky, DBA Bureau of State Police v. Graham, 473 U.S. 159, 166 (1985) (internal

   citation omitted); see also, Brandon v. Holt, 469 U.S. 464, 471-72 (1985) (“In at least three

   recent cases arising under § 1983, we have plainly implied that a judgment against a public




                                                    4
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 5 of 17 PageID 75




   servant "in his official capacity" imposes liability on the entity that he represents provided, of

   course, the public entity received notice and an opportunity to respond. We now make that

   point explicit.”). Even if Plaintiff was to prevail on her official capacity claims against Force

   and/or Gary-Donovan, such a victory would simply result in the imposition of “liability on

   the entity that [the officer] represents.” Brandon, 469 U.S. at 471; see also, Cooper v. City of

   Starke, Fla., Case No.: 3:10-cv-280-J-34MCR, 2011 WL 1100142 at *3 (M.D. Fla. March

   23, 2011) (“As such, permitting Plaintiffs to pursue claims against both the City and the

   officers sued in their official capacities as defendants in this case would be redundant and

   needlessly confusing.”) (citing Busby).

          In this case, Plaintiff has asserted identical claims pursuant to 42 U.S.C. § 1983

   against Force and Gary-Donovan in their official capacities, and their employer (the St. Johns

   County School Board, though incorrectly pled against First Coast Technical College).

   Accordingly, the official capacity claims against Defendants should be dismissed with

   prejudice.2

   III.   Argument and Authority – The Campus Free Expression Act – F.S. § 1004.097 –
          Does Not Apply to Off-Campus Conduct (Count IV)

          For ease of the Court’s reference and out of respect for the Court’s time, pursuant to

   Fed. R. Civ. P. 10(c) Force and Gary-Donovan adopt and incorporate by reference the

   identical argument set forth in Section IV of Co-Defendant First Coast Technical College’s

   Motion to Dismiss. (Doc. 15 at pp. 10-11).


   2
         While the cases cited in this Section address the most common scenario in which
   duplicative official capacity claims are asserted against a public official and an entity - that
   is, claims brought under 42 U.S.C. § 1983 - the same rationale may (and should) be applied
   to the remaining Counts contained in the Amended Complaint (Counts III, IV and V).


                                                   5
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 6 of 17 PageID 76




   IV.    Argument and Authority – Qualified Immunity Bars Plaintiff’s Section 1983
          Claims Brought Against Force and Gary-Donovan in Their Individual
          Capacities (Counts I and II)

          A.      Introductory Principles

          Plaintiff alleges the picture posted on Facebook on which she was tagged implicates

   her First Amendment speech rights. Plaintiff’s First Amendment claims are barred by

   qualified immunity. While the issue of whether an individually-sued defendant is entitled to

   qualified immunity is often raised at the summary judgment stage, “the defense of qualified

   immunity may be raised and addressed in a motion to dismiss and will be granted if the

   ‘complaint fails to allege the violation of a clearly established constitutional right.’” Snider v.

   Jefferson State Community College, 344 F.3d 1325, 1327 (11th Cir. 2003). The evaluation of

   qualified immunity is particularly appropriate for a motion to dismiss, since this defense

   confers immunity not only from ultimate liability, but also from the necessity of defending or

   participating in the lawsuit altogether. GJR Investments, Inc. v. County of Escambia, Fla.,

   132 F.3d 1359, 1366 (11th Cir. 1998). Indeed, “[q]uestions of qualified immunity must be

   resolved at the earliest possible stages in litigation.” Gonzalez v. Reno, 325 F.3d 1228, 1233

   (11th Cir. 2003) (emphasis added) (citing Hunter v. Bryant, 502 U.S. 224, 227 (1991)). “It is

   therefore appropriate for a district court to grant the defense of qualified immunity at the

   motion to dismiss stage if the complaint fails to allege the violation of a clearly established

   constitutional right.” Gonzalez, 325 F.3d at 1233.




                                                   6
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 7 of 17 PageID 77




          B.      Application of Qualified Immunity Defense

          As this Court is aware, qualified immunity offers complete protection for individual

   government officials performing discretionary functions “insofar as their conduct does not

   violate clearly established statutory or constitutional rights of which a reasonable person

   would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “The purpose of this

   immunity is to allow governmental officials to carry out their discretionary duties without the

   fear of personal liability or harassing litigation, protecting from suit all but the plainly

   incompetent or one who is knowingly violating the federal law.” Lee v Ferraro, 284 F.3d

   1188, 1194 (11th Cir. 2002). (internal citation in quotation omitted). A government official is

   entitled to immunity unless his act is so obviously wrong, in light of pre-existing law, that

   only a plainly incompetent official or one who was knowingly violating the law would have

   engaged in the misconduct. Rehberg v. Paulk, 611 F.3d 828, 838 (11th Cir. 2010) (quoting

   Lassiter v. Alabama A&M University, 28 F.3d 1146, 1149 (11th Cir. 1994) (en banc)).

   Application of qualified immunity to individually named defendants is the “rule, rather than

   an exception” and only in the exceptional case will government actors have no immunity.

   Braddy v. Florida Dept. of Labor and Employment Security, 133 F.3d 797, 801 (11th Cir.

   1998) (emphasis added).

          To be entitled to qualified immunity, a public official must first establish that her

   conduct was within the scope of her discretionary authority. Lee, 284 F.3d at 1194. If a

   discretionary function is identified, “the burden shifts to the plaintiff to show that the

   defendant is not entitled to qualified immunity.” Holloman ex rel. Holloman v. Harland, 370

   F.3d 1252, 1264 (11th Cir. 2004); Crosby v. Monroe County, 394 F.3d 1328, 1332 (11th Cir.



                                                 7
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 8 of 17 PageID 78




   2004) (finding that once an official demonstrates that he was performing a discretionary

   function, the burden is on the plaintiff to prove that qualified immunity does not insulate the

   public official from liability).

           With respect to the first prong of the qualified immunity defense, there are no

   allegations in the Amended Complaint establishing Force and Gary-Donovan were not acting

   within their discretionary authority. Plaintiff certainly does not allege Force or Gary-

   Donovan were acting outside the course and scope of their duties as Principal and Assistant

   Principal of FCTC. Thus, the burden shifts to Plaintiff to show that Force and Gary-Donovan

   are not entitled to qualified immunity.

           To satisfy this burden, Plaintiff must show that: (1) Force and Gary-Donovan violated

   a constitutional right, and (2) this right was clearly established at the time of the alleged

   violation. Pearson v. Callahan, 555 U.S. 223, 236 (2009). Generally, for a violation of a

   clearly established right to occur, the unlawfulness must be established by pre-existing case

   law which is sufficiently similar in facts to the facts in issue so as to say that a reasonable

   public officer would be on fair notice that a constitutional right was being violated.

   Willingham v. Loughnan, 321 F.3d 1299, 1301 (11th Cir. 2003).

                   1.      Violation of a Constitutional Right

           Plaintiff has generally alleged violations of her First Amendment rights. As noted in

   the FCTC’s Motion to Dismiss, incorporated into this Motion pursuant to Fed. R. Civ. P.

   10(c), the Amended Complaint does not allege or even discuss what Plaintiff was purportedly

   trying to convey in the picture at issue. The picture is not described in or attached to the




                                                 8
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 9 of 17 PageID 79




   Amended Complaint, but is included as Exhibit 1 to this Motion.3 The only specific point

   objectively apparent from the picture is the wording at the top of the picture:

                    She my Bonnie (emoji) I’m Her Clyde know we down to
                               Ride or Die (multiple emojis)

          While students do not “shed their constitutional rights to freedom of speech or

   expression at the schoolhouse gate,” Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S.

   503, 506, the constitutional rights of students in public school “are not automatically

   coextensive with the rights of adults in other settings,” Bethel Sch. Dist. No. 403 v. Fraser,

   478 U.S. 675, 682 (1986). Instead, these rights must be applied in a manner consistent with

   the “special characteristics of the school environment.” Tinker, 393 U.S. at 506.

          Thus, a school may regulate student speech if such speech “materially and

   substantially disrupt[s] the work and discipline of the school.” Id. at 513. This standard does

   not require that the school authorities wait until an actual disruption occurs; rather, where

   school authorities can “reasonably portend disruption” in light of the facts presented to them

   in the particular situation, regulation of student expression is permissible. Id. at 514; LaVine

   v. Blaine Sch. Dist., 257 F.3d 981, 989 (9th Cir.2001) (“Tinker does not require school

   officials to wait until disruption actually occurs before they may act.”); Lowery v.

   Euverard, 497 F.3d 584, 596 (6th Cir.2007) (“[s]chool officials have an affirmative duty to

   not only ameliorate the harmful effects of disruptions, but to prevent them from happening in

   the first place.”). The Supreme Court has also held that student speech that is vulgar and

   3
    While a court reviewing a motion to dismiss is ordinarily limited in its review to the face of
   the complaint, “where the plaintiff refers to certain documents in the complaint and those
   documents are central to the plaintiff's claim, then the Court may consider the documents part
   of the pleadings for purposes of Rule 12(b) (6) dismissal.” Brooks v. Blue Cross and Blue
   Shield of Fla, Inc., 116 F.3d 1364, 1369 (11th Cir.1997); see also, Fed. R. Civ. P. 10(c).


                                                  9
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 10 of 17 PageID 80




   offensive may be restricted and that school codes of conduct need not be as detailed as

   criminal statutes to pass constitutional muster. Bethel School District No. 403 v. Fraser, 478

   U.S. 675, 685-686 (1986).

           Notwithstanding the rules set forth in Tinker, Fraser and their progeny, simply stated

   nothing in the picture at issue, or the wording included thereon, contains constitutionally

   protected speech. Plaintiff is seen wearing a FCTC uniform, pointing a gun at the camera,

   while the male in the picture is holding what appears to be cash in one hand and a gun in the

   other. Moreover, nothing in the picture suggests the two are at a shooting range. They could

   have been on campus, at their home or in an abandoned field for all school administrators

   knew. The reference to Bonnie and Clyde appears to glorify the famous male-female crime

   duo who, after engaging in criminal acts and murders, were gunned down by law

   enforcement in 1934. (See, FCTC Motion, Doc. 15 at p. 14). In any event, there is no

   protected message or viewpoint expressed in the picture protected by the First Amendment.4

   Thus, dismissal of Counts I and II is required because Plaintiff cannot show the violation of a

   constitutional right.



   4
      Plaintiff’s allegations concerning the lack of disruption at the school is the proverbial red
   herring since as Fraser and numerous other cases instruct, the disruption or threat of
   disruption are not the only bases upon which student speech rights may be curtailed. Several
   cases from around the country involving students like Dallas who are in post-secondary
   professional programs may be disciplined for off-campus social media posts that violate the
   school’s rules of professional conduct. E.g., Tatro v. University of Minnesota, 816 N.W. 2d
   509, 511 (Minn.2012) (“[W]e hold that a university does not violate the free speech rights of
   a student enrolled in a professional program when the university imposes sanctions for
   Facebook posts that violate academic program rules that are narrowly tailored and directly
   related to established professional conduct standards.”). Thus, Plaintiff’s contention that
   because she was involved in off-campus conduct, she was free to do as she chooses without
   consequence is simply wrong.


                                                 10
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 11 of 17 PageID 81




                  2.      “Clearly Established Law”

          Even if the Court finds the picture to contain protected constitutional speech, Plaintiff

   cannot show that her suspension violated clearly established law. In determining whether the

   government actor has violated clearly established law, the court must determine whether the

   government official had fair warning that the act was clearly unconstitutional. Holloman,

   370 F.3d at 1278. While there need not be a case “on all fours,” with materially identical

   facts, “reasonably warning that the conduct at issue violated constitutional rights” is required.

   Id. at 1277-78. This analysis not only looks to the general legal concepts at issue, but also to

   the application of those concepts to the facts currently under scrutiny because, as the

   Supreme Court has explained, “the salient question…is whether the state of the law [at the

   time of the events in question] gave respondents fair warning that their alleged treatment of

   [the plaintiff] was unconstitutional. Id. at 1278 (citing Hope v. Pelzer, 536 U.S. 730, 741

   (2002)).

          For a constitutional right to be clearly established, its contours must be sufficiently

   clear that a reasonable official would understand that the official action in question violates

   that right. See, Mitchell v. Forsythe, 472 U.S. 511, 535 n.12 (1985). The unlawfulness of the

   action must be apparent in light of pre-existing law. Anderson v. Creighton, 483 U.S. 635,

   640 (1987) (emphasis added). “If reasonable public officials could differ on the lawfulness

   of a defendant’s actions, the defendant is entitled to qualified immunity.” Storck v. City of

   Coral Springs, 354 F.3d 1307, 1314 (11th Cir. 2003). In a recent decision, the Supreme

   Court reiterated the level of scrutiny required when evaluating the actions of public officials

   under the “clearly established law” test:



                                                  11
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 12 of 17 PageID 82




           Today, it is again necessary to reiterate the longstanding principle that ‘clearly
           established law’ should not be defined at a high level of generality. As this
           Court explained decades ago, the clearly established law must be
           ‘particularized’ to the facts of the case. Otherwise, [p]laintiffs would be able
           to convert the rule of qualified immunity ... into a rule of virtually unqualified
           liability simply by alleging violation of extremely abstract rights.

   White v. Pauly, ––– U.S. ––––, 137 S.Ct. 548, 552, 196 L.Ed.2d 463 (2017) (internal

   citations and quotations omitted).

           The constitutionality of actions taken by school administrators in response to off-

   campus speech by students, particularly those in professional programs, is anything but

   clearly established. Not only can Plaintiff not find a case that would have placed the

   Defendants on clear notice that Plaintiff’s suspension violated clearly established law, in

   reality, the opposite is true.

           In Hunt v. Bd. of Regents of the Univ. of New Mexico, 338 F. Supp. 3d 1251 (D. N.M.

   2018), a medical school student was disciplined for a Facebook post that violated the

   school’s respectful campus and social media policies. Id. at 1256-57. Qualified immunity

   was raised in the initial responsive pleading: “The issue before the Court is whether—

   assuming Carroll violated Hunt’s First Amendment right to post on Facebook by subjecting

   him to discipline—this right was clearly established in late 2012 and in 2013, when that

   discipline was imposed. As discussed below, the Court finds an absence of controlling

   authority that specifically prohibits Carroll’s conduct.” Id. at 1259.

           The district court analyzed cases from multiple jurisdictions addressing enforcement

   of student conduct codes to students in the post-secondary professional school context to

   determine whether the individual capacity defendants violated clearly established law. Id. at

   1262-64. Finding there were “a few cases dealing with the right to regulate online speech by


                                                  12
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 13 of 17 PageID 83




   university or professional school students in an effort to enforce professional standards or

   university policies,” [Id. at 1262] and after analyzing several cases, the court granted

   qualified immunity, finding that “[t]he absence of controlling authority that specifically

   prohibited Carroll’s conduct is dispositive.” Id. at 1264.

          Among the cases analyzed by the district court in Hunt is an Eighth Circuit case,

   Keefe v. Adams, 840 F.3d 523 (8th Cir. 2016), that involved a nursing student who made

   statements on his personal Facebook page a fellow student found threatening. Id. at 526. The

   Director of Nursing confronted the student who posted the material, but the student was not

   receptive to the Director’s concerns that the posts were unprofessional. Id. at 527. As a result,

   the student was removed from the nursing program for violating the nursing program’s

   handbook, which stated that “students who fail to meet the moral, ethical, or professional

   behavioral standards of the nursing program are not eligible to progress in the nursing

   program,” which included “transgression of professional boundaries” and “behavior

   unbecoming of the Nursing Profession.” Id. at 528. The Eighth Circuit noted that the Nurse’s

   Association Code of Ethics “precludes any and all forms of prejudicial actions, any form of

   harassment or threatening behavior, or disregard for the effect of one’s actions on others.” Id.

          The student-plaintiff’s First Amendment claim was rejected by the Eighth Circuit,

   which found that “many courts have upheld enforcement of academy requirements of

   professionalism and fitness, particularly for a program training licensed medical

   professionals. Fitness to practice as a health care professional goes beyond satisfactory

   performance of academic course work.” Id. at 530. The court went on to note that “teaching

   and enforcing viewpoint-neutral professional codes of ethics are a legitimate part of a



                                                  13
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 14 of 17 PageID 84




   professional school’s curriculum that do not, at least on their face, run afoul of the First

   Amendment.” Id. The Court also observed that a student’s conduct is one way in which he or

   she may act unprofessionally, but his or her speech (including online speech) is another and

   that school administrators in professional programs may require adherence to standards of

   professionalism, even for off-campus activities, if the administrator’s actions are reasonably

   related to pedagogical concerns. Id. at 531.

          The decision in Yeasin v. Durham, 224 F.Supp.3d 1194 (D. Kan. 2016), another case

   relied upon by the District Court of New Mexico in Hunt, is also instructive on this point.

   There, a university student was punished for off-campus speech communicated by social

   media regarding the student’s former girlfriend because it violated the student code of

   conduct. Id. at 1199. Qualified immunity was granted based on the lack of clearly established

   law:

          The law in this area is constantly developing, and when Plaintiff was expelled
          in 2013, it was even more unclear what standards applied. This case can
          hardly be categorized as a clear case of a content-based restriction in violation
          of the First Amendment. Most importantly, circuit courts have come to
          conflicting conclusions on whether a school can regulate off-campus, online
          student speech where such speech could foreseeably cause a material
          disruption to the administration of the school. The Tenth Circuit has not
          addressed off-campus, online student speech at the public school or university
          level.

   Id. at 1202-03.

          Other cases recognize the evolving nature of a school’s regulation of off-campus

   online speech. In several of these cases, the actions of school officials are upheld in the face

   of challenges brought pursuant to the First Amendment. Tatro, 816 N.W. 2d at 511 (holding

   quoted in footnote 4, supra); Koeppel v. Romano, 252 F. Supp. 3d 1310, 1324 (M.D. Fla.



                                                  14
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 15 of 17 PageID 85




   2017), aff'd sub nom. Doe v. Valencia Coll., 903 F.3d 1220 (11th Cir. 2018) (“Valencia has a

   compelling interest in proscribing conduct that affects its students, their safety, and their

   ability to learn in a safe and secure environment. Such an interest has been long supported by

   the Supreme Court, which has repeatedly emphasized the need for affirming the authority of

   the states and of school officials to regulate conduct in the nation's schools.”); Oyama v.

   Univ. of Hawaii, 813 F. 3d 850, 868 (9th Cir. 2015) (affirming state university’s decision to

   deny plaintiff admission to teaching program and rejecting First amendment challenge based

   on comments made by student about sexual relationships between teachers and underage

   students as well as disabled individuals); Yoder v. Univ. of Louisville, 526 Fed. Appx. 537,

   544-45 (6th Cir. 2013) (granting qualified immunity in First Amendment case involving

   nursing student who blogged about patient and noting the absence of controlling authority

   prohibiting school from regulating off-campus, online speech); Keeton v. Anderson-Wiley,

   Case No.: CIV-101-099, 2012 WL 13163578 (S.D. Ga. June 22, 2012) (rejecting First

   Amendment challenge to counselor program student handbook used to discipline graduate

   student for statements deemed unprofessional by program administrators).

          Because Plaintiff has no clearly established constitutional right that was violated by

   Defendants, Force and Gary-Donovan are entitled to qualified immunity. Therefore,

   dismissal with prejudice of the individual capacity claims against them is mandated.5




   5
       As the Court is well aware, this Motion may be converted to a motion for summary
   judgment if the Court determines that summary judgment is the more appropriate procedural
   vehicle by which to analyze and adjudicate the qualified immunity defense at this stage of the
   proceeding.


                                                15
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 16 of 17 PageID 86




   V.     Argument and Authority – The Amended Complaint is Completely Devoid of
          Factual Allegations Placing Force and Gary-Donovan on Fair Notice of the
          Subject Matter or Object of the Purported Speech in Which Plaintiff Claims to
          Have Engaged (Counts I, III and III)

          For ease of the Court’s reference and out of respect for the Court’s time, pursuant to

   Fed. R. Civ. P. 10(c) Force and Gary-Donovan adopt and incorporate by reference the

   identical argument set forth in Section V of Co-Defendant First Coast Technical College’s

   Motion to Dismiss. (Doc. 15 at pp. 12-15).

   VI.    Argument and Authority – Count V Fails to Allege Sufficient Facts to State a
          Claim Under F.S. § 790.33 (Count V)

          For ease of the Court’s reference and out of respect for the Court’s time, pursuant to

   Fed. R. Civ. P. 10(c) Force and Gary-Donovan adopt and incorporate by reference the

   identical argument set forth in Section VI of Co-Defendant First Coast Technical College’s

   Motion to Dismiss. (Doc. 15 at pp. 15-16).

   VII.   Argument and Authority - The Amended Complaint is an Impermissible
          Shotgun Pleading (All Counts)

          For ease of the Court’s reference and out of respect for the Court’s time, pursuant to

   Fed. R. Civ. P. 10(c) Force and Gary-Donovan adopt and incorporate by reference the

   identical argument set forth in Section VII of Co-Defendant First Coast Technical College’s

   Motion to Dismiss. (Doc. 15 at pp. 17-19).

                                        CONCLUSION

          For the foregoing reasons the Amended Complaint should be dismissed.

          Dated this 22nd day of July, 2019.




                                                16
Case 3:19-cv-00567-MMH-JBT Document 16 Filed 07/22/19 Page 17 of 17 PageID 87




                                                Respectfully submitted,

                                                /s/ Robert J. Sniffen
                                                ROBERT J. SNIFFEN
                                                (Trial Counsel)
                                                Florida Bar Number: 0000795
                                                rsniffen@sniffenlaw.com

                                                SNIFFEN & SPELLMAN, P.A.
                                                123 North Monroe Street
                                                Tallahassee, Florida 32301
                                                Telephone: (850) 205-1996
                                                Facsimile: (850) 205-3004

                                                Counsel for Chris Force in Her Official and
                                                Individual Capacities and Donna Gary-
                                                Donovan in Her Official and Individual
                                                Capacities



                                 CERTIFICATE OF SERVICE

           The undersigned certifies that on this 22nd day of July, 2019, a true and correct copy
   of the foregoing was electronically filed in the US District Court, Middle District of Florida,
   using the CM/ECF system which will send a notice of electronic filing to all counsel of
   record.

                                                /s/ Robert J. Sniffen
                                                ROBERT J. SNIFFEN




                                                 17
